Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s amendment filed 03/08/2022. The previously noted claim objections are overcome by the amendment. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,193,281 (“Rossman”).
Regarding claim 1, Rossman discloses a method for reducing the effect of electromagnetic interference (EMI) to provide EMI protection to a connector assembly (103) having at least one vertical disk ferrule (302), said method comprising the steps of: providing said connector assembly with a wire braided shield (130) between an outer insulation (insulation layer, see col., 4, ln. 67 – col. 5, ln. 11) of a wire (104) and said at least one vertical disk ferrule (302), and said at least one vertical disk ferrule between said wire braided shield (130) and a metallic connector housing (106) that houses a wire core of said wire (conductors enter 106, see Fig. 2); conducting said EMI, generated by at least said metallic connector housing (it is understood that signals traveling through the wires cause EMI in adjacent metallic members including at least in the shield housing 106, see at least he abstract and col. 10, ln. 62 – col. 11, ln. 4), to said at least one vertical disk ferrule (106 and the 302 are electrically connected, see at least col. 10, ln. 62 – col. 11, ln. 4); conducting said EMI from said at least one vertical disk ferrule to said wire braided shield (see Fig. 5 and col. 10, lns. 11 – 23); and thereafter conducting said 
Regarding claim 4, Rossman discloses wherein said step of conducting said EMI, generated by at least said metallic connector housing, to said at least one vertical disk ferrule includes a step of conducting said EMI from said metallic connector housing to a first of two vertical disk ferrules (106 is electrically connected to first disk 304, of two disks 304 and 306, se Fig. 5).
Regarding claim 5, Rossman discloses further including a step of conducting said EMI from said first disk ferrule to said wire braided shield (304 is electrically connected to 130, see Fig. 5).
Regarding claim 11, Rossman discloses a method for reducing the effect of electromagnetic interference (EMI) to provide EMI protection to a connector assembly (103) having at least one vertical disk ferrule (302), said method comprising the steps of: providing said connector assembly with a first portion (430) of a wire braided shield (130) between said vertical disk ferrule and a metallic connector housing (106) that houses a wire core of a wire (portion 430 is between portions of the housing and portions of the disk assembly 306), and a second portion of said wire braided shield between said vertical disk ferrule and an outer insulation of said wire (see the portion of 130 against 104, Fig. 5, which is between 306 and insulation around wires of the cable); conducting said EMI, generated by at least said metallic connector housing (it is understood that signals traveling through the wires cause EMI in adjacent metallic members including at least in the shield housing 106, see at least he abstract and col. 10, ln. 62 – col. 11, ln. 4), to said first portion of said wire braided shield (106 and the 302 are electrically connected, see at least col. 10, ln. 62 – col. 11, ln. 4); conducting said EMI from said first portion of said wire braided shield to said second portion of said wire braided shield (the identified braid shield portions are in a continuous conductive ground path); and thereafter conducting said EMI from .
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
Applicant argues that a portion of the indicated allowable subject matter has been integrated into claim 1 and that claim 1 is now allowable. Examiner cannot concur. As discussed above, portion 430 is the “first” braid shield portion. As seen in Figure 5, 430 is flared radially outward.
Allowable Subject Matter
Claims 3, 6 – 10, and 12 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 3 and 12, the reasons for allowance for claims 3 and 11 found in the action mailed 03/08/2022 is applicable to current claims 3 and 12.
Regarding Claim 13, the reasons for allowance for claim 12 found in the action mailed 03/08/2022 is applicable to current claim 13.
Regarding Claim 14, the reasons for allowance for claim 13 found in the action mailed 03/08/2022 is applicable to current claim 14.
Regarding Claim 15, the reasons for allowance for claim 14 found in the action mailed 03/08/2022 is applicable to current claim 15.
Regarding Claim 16, the reasons for allowance for claim 15 found in the action mailed 03/08/2022 is applicable to current claim 16.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/OSCAR C JIMENEZ/              Examiner, Art Unit 2833